internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------------------- ------------------------------------ ------------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-143928-13 date date assignee ------------------------------------------------------------------- issuer -------------------------------------------- issuer -------------------------------------------- date ----------------------- claimant --------------------------------------------------- state b -------------- x ------------------------------------------------------------------------------ -------------------------------------------------------------------------------- ------------------- y -- dear --------------- this responds to assignee’s request for a private_letter_ruling regarding the applicability of sec_130 of the internal_revenue_code to variable periodic_payments proposed to be made to claimant pursuant to a structured_settlement agreement through an indexed annuity that will be sold by issuer or issuer to assignee assignee also requests a ruling that the possibility of a commutation pursuant to a notice of hardship conversion that assignee will provide to claimant will not cause the assignment of the obligation to assignee and the annuity purchased by assignee to fail to satisfy the requirements of sec_130 and d facts on date claimant was permanently physically injured in an accident in state b you represent that claimant is entitled to damages in the form of periodic_payments directly as a result of this accident claimant is negotiating a possible structured_settlement agreement that would provide for periodic_payments during claimant’s lifetime with plr-143928-13 annuity payments guaranteed for a specific period to be determined and providing for indexed periodic_payments you represent that pursuant to a qualified_assignment and release agreement x will assign to assignee and assignee will assume from x the sole responsibility for making periodic_payments to claimant in addition claimant will accept the assignment and release x from its obligation to make periodic_payments x was a party to the lawsuit as required by sec_130 upon receiving the assignment assignee will purchase a structured_settlement indexed annuity from issuer or issuer that is intended to be a sec_130 qualified_funding_asset that will fund assignee’s obligation to make periodic_payments to claimant the indexed periodic_payments will provide claimant with the possibility of increasing periodic_payments to reflect certain changes in the s p index the s p index will be used to determine any adjustment that is applied to the annuity payments on an annual basis subject_to a y cap the adjustment will not result in a decrease of any periodic_payment the purpose of the structured_settlement indexed annuity is to allow claimant the possibility of increased periodic_payments to account for any diminution in value due to inflation the adjustment will be applied to the annuity_payment and corresponding periodic_payment on each annual annuity_payment anniversary pursuant to a three step formula step determines the index return which equals the ending s p index price minus the starting s p index price divided by the starting s p index price step determines the adjustment which is the lesser_of the index return or the y cap if the index return is less than or equal to zero the adjustment will be zero step determines the annuity_payment amount separate from the qualified_assignment and release agreement assignee will provide claimant with a notice of hardship conversion option the notice of hardship conversion provides that the assignee will consider a request from claimant to convert future guaranteed structured_settlement payments to an immediate lump sum payment in certain qualifying hardship circumstances if the request is approved by a court or applicable administrative authority pursuant to a qualified_order under sec_5891 the qualifying hardship circumstances are financial hardship due to medical_expenses expenses related to a terminal illness home improvement expenses for handicap accessibility job loss loss of home and the same type of expense for the payee’s dependents assignee expressly represents that it reserves the right to decline any hardship conversion request and that it will consider each hardship conversion request on a case-by-case basis in addition assignee represents that it will not allow any hardship conversion in the first year after a qualified_assignment assignee also makes the following representations the annuity_contract will be issued by issuer or issuer to fund the periodic_payments to claimant pursuant to an assignment of a liability to make periodic plr-143928-13 payments as damages on account of personal_injury_or_sickness in a case involving physical injury or physical sickness the amount of the periodic_payments to the claimant and the amount of the payments under the annuity funding the payments will be determined by the s p index as explained above claimant will be unable to accelerate defer increase or decrease the periodic_payments from the direct obligor or assignee without regard to the possibility of the claimant entering a commutation agreement under the notice of hardship conversion the obligation of assignee under the qualified_assignment and release agreement will be no greater than the obligation of x the periodic_payments made under the structured_settlement agreement will be payments for damages received on account of personal physical injuries or physical sickness that are excludable from claimant’s gross_income under sec_104 the periods of the payments under an annuity_contract issued to assignee will be reasonably related to the periodic_payments under the assignment of liability to make periodic_payments of damages to claimant on account of personal physical injuries or physical sickness and the amount of any payment under the annuity_contract will not exceed the periodic_payment to which it relates assignee will purchase the annuity_contract from issuer or issuer not more than days before or after the date of the assignment of liability to make periodic_payments requested rulings assignee requests the following rulings the periodic_payments of damages that claimant will receive are fixed and determinable as to amount and time of payment within the meaning of sec_130 even though they are calculated pursuant to an objective formula based on the performance of the s p index the structured_settlement indexed annuity which assignee will acquire from issuer or issuer will not fail to qualify as a qualified_funding_asset under sec_130 solely by reason of the annuity’s variable payments plr-143928-13 the possibility of a commutation by claimant pursuant to the notice of hardship conversion will not affect whether the structured_settlement assignment satisfies the requirements of a qualified_assignment under sec_130 the annuity issued by issuer or issuer and purchased by assignee will not fail to be a qualified_funding_asset under sec_130 by reason of the fact that assignee may offer claimant the possibility of a future commutation pursuant to the notice of hardship conversion law and analysis sec_104 generally excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of a personal physical injury or physical sickness under sec_130 the amount an assignee receives for agreeing to a qualified_assignment is not included in gross_income to the extent that such amount does not exceed the aggregate cost of any qualified funding assets sec_130 defines a qualified_assignment as any assignment of liability to make periodic_payments as damages whether by suit or agreement on account of personal_injury_or_sickness in a case involving physical injury or sickness provided among other conditions the periodic_payments are fixed and determinable as to amount and time of payment sec_130 provides the requirements an annuity must meet to qualify as a qualified_funding_asset including the requirements that i the periods of the payments under the annuity_contract are reasonably related to the periodic_payments under the qualified_assignment and ii the amount of any such payment under the contract does not exceed the periodic_payment to which it relates under the facts of this case the s p index provides an objective formula for determining the amount of any increase to the periodic_payments in addition the amount of payments claimant will receive in any year will only increase in relation to an annual percentage further payments to claimant in any year will not decrease from the amount of a prior year’s payments even if the s p index decreases under these conditions the payments are fixed and determinable under sec_130 assignee has the right to decline any hardship conversion request and assignee will not approve any hardship conversion within the first year of the qualified_assignment also the hardship conversion will be a separately negotiated transaction between assignee and claimant under these facts the notice of hardship conversion that assignee will provide to claimant will not affect the assignment from qualifying under sec_130 or the annuity from qualifying as a qualified_funding_asset under sec_130 plr-143928-13 rulings accordingly based strictly on the information submitted and the representations made we conclude the periodic_payments of damages that claimant will receive are fixed and determinable as to amount and time of payment within the meaning of sec_130 even though they are calculated pursuant to an objective formula based on the performance of the s p index the structured_settlement indexed annuity which assignee will acquire from either issuer or issuer will not fail to qualify as a qualified_funding_asset under sec_130 solely by reason of annuity’s variable payments the possibility of a commutation by claimant pursuant to the notice of hardship conversion will not affect whether the structured_settlement assignment satisfies the requirements of a qualified_assignment under sec_130 the annuity purchased by assignee will not fail to be a qualified_funding_asset under sec_130 by reason of the notice of hardship conversion caveats except as expressly provided in ruling sec_1 and above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by assignee and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-143928-13 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
